Exhibit 10.1

DREAMWORKS ANIMATION SKG, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

I. PURPOSE OF THE PLAN

This Employee Stock Purchase Plan is intended to promote the interests of
DreamWorks Animation SKG, Inc., a Delaware corporation, by providing eligible
employees with the opportunity to acquire a proprietary interest in the
Corporation through participation in an employee stock purchase plan designed to
qualify under Section 423 of the Code.

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

II. ADMINISTRATION OF THE PLAN

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423. Decisions of the Plan Administrator shall be final and binding
on all parties having an interest in the Plan.

III. STOCK SUBJECT TO PLAN

A. The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The number of shares of Common Stock reserved for issuance
over the term of the Plan shall be limited to Eight Hundred Thousand
(800,000) shares.

B. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares,
spin-off transaction or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and class of securities issuable under the Plan, (ii) the maximum number
and class of securities purchasable per Participant during any offering period
and on any one Purchase Date during that offering period, (iii) the maximum
number and class of securities purchasable in total by all Participants under
the Plan on any one Purchase Date and (iv) the number and class of securities
and the price per share in effect under each outstanding purchase right. The
adjustments shall be made in such manner as the Plan Administrator deems
appropriate, and such adjustments shall be final, binding and conclusive.

IV. OFFERING PERIODS

A. Shares of Common Stock shall be offered for purchase under the Plan through a
series of successive offering periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.

B. Each offering period shall be of the duration (not to exceed twenty-four
(24) months) specified by the Plan Administrator prior to the start of that
offering period. Unless otherwise specified by the Plan Administrator prior to
the start of the applicable offering period, offering periods shall commence on
the first business day of May and the first business day of November each year.
The initial offering period under the Plan shall commence on the date specified
by the Plan Administrator following stockholder approval of the Plan at the 2010
Annual Meeting of the Stockholders.

 



--------------------------------------------------------------------------------

C. The terms and conditions of each offering period may vary, and two or more
offerings periods may run concurrently under the Plan, each with its own terms
and conditions. In addition, special offering periods may be established with
respect to entities that are acquired by the Corporation (or any subsidiary of
the Corporation) or under such other circumstances as the Plan Administrator
deems appropriate. In no event, however, shall the terms and conditions of any
offering period contravene the express limitations and restrictions of the Plan,
and the participants in each separate offering period shall have equal rights
and privileges under that offering in accordance with the requirements of
Section 423(b)(5) of the Code and the applicable Treasury Regulations
thereunder.

D. Each offering period shall be comprised of one or more successive Purchase
Intervals, as determined by the Plan Administrator prior to the start of the
applicable offering period. Purchase Intervals shall run from the first business
day in May to the last business day in October each year and from the first
business day in November each year to the last business day in April in the
following year, unless the Plan Administrator designates different Purchase
Intervals for a particular offering period prior to the start of that offering
period.

E. Should the Fair Market Value per share of Common Stock on any Purchase Date
within an offering period with one or more remaining Purchase Intervals be less
than the Fair Market Value per share of Common Stock on the start date of that
offering period, then the individuals participating in that offering period
shall, immediately after the purchase of shares of Common Stock on their behalf
on such Purchase Date, be transferred from that offering period and
automatically enrolled in the offering period commencing on the next business
day following such Purchase Date, provided and only if the Fair Market Value per
share of Common Stock on the start date of that new offering period is lower
than the Fair Market Value per share of Common Stock on the start date of the
offering period in which they were currently enrolled.

V. ELIGIBILITY

A. Each individual who is an Eligible Employee on the start date of an offering
period under the Plan may enter that offering period only on such start date.
However, an Eligible Employee may participate in only one offering period at a
time. In addition, the Plan Administrator may exclude from participation in one
or more offering periods any Highly Compensated Employee who is on the start
date of the applicable offering period an executive officer of the Corporation
subject to the reporting and short-swing trading restrictions of Section 16 of
the 1934 Act. Individuals who are otherwise Eligible Employees but subject to a
collective bargaining agreement with a Participating Employer shall be eligible
to participate in the Plan to the extent the collective bargaining unit of which
they are members allows such participation.

B. The date an individual enters an offering period shall be designated his or
her Entry Date for purposes of that offering period.

C. Each corporation that becomes a Corporate Affiliate after the Effective Date
shall automatically become a Participating Corporation effective as of the start
date of the first offering date coincident with or next following the date on
which it becomes such an affiliate, unless the Plan Administrator determines
otherwise prior to the start date of that offering period.

D. To participate in the Plan for a particular offering period, the Eligible
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a stock purchase agreement and a payroll deduction authorization or
other authorized form of contribution allowable for that offering period) and
file such forms with the Plan Administrator (or its designate) on or before his
or her scheduled Entry Date.

VI. PAYROLL DEDUCTIONS

A. For each offering period, the Plan Administrator may allow contributions to
the Plan to be effected in the form of periodic payroll deductions or one or
more other forms specified by the Plan Administrator prior to the start date of
the applicable offering period. However, all contributions, whether in the form
of payroll deductions or other mode, shall be made solely on the basis of either
the Participant’s Base Salary or the Participant’s Cash



--------------------------------------------------------------------------------

Earnings for the offering period, with the applicable contribution base to be
determined by the Plan Administrator prior to the start of the applicable
offering period. However, for any Participant who is compensated on an hourly
basis, the contribution base shall be the Hourly Compensation paid to that
Participant on each pay day within the offering period. Unless the Plan
Administrator determines otherwise prior to the start of the applicable offering
period:

(i) Participant contributions for each offering period shall be solely in the
form of payroll deductions, and

(ii) the payroll deductions that each Participant may authorize for purposes of
acquiring shares of Common Stock during an offering period may be in any
multiple of one percent (1%) of the Base Salary, Cash Earnings or Hourly
Compensation (whichever is the applicable contribution base for that Participant
for the offering period) paid to that Participant during each Purchase Interval
within such offering period, up to a maximum of fifteen percent (15%), unless
the Plan Administrator establishes a different maximum percentage prior to the
start date of the applicable offering period.

B. The rate of payroll deduction or other permitted form of contribution so
authorized shall continue in effect throughout the offering period, except to
the extent such rate is changed in accordance with the following guidelines:

(i) The Participant may, at any time during the offering period, reduce the rate
of his or her payroll deduction or other permitted form of contribution to
become effective as soon as administratively possible after filing the
appropriate form with the Plan Administrator. The Participant may not, however,
effect more than one (1) such reduction per Purchase Interval.

(ii) The Participant may, at any time during the offering period, increase the
rate of his or her payroll deduction or other permitted form of contribution (up
to the maximum percentage limit for that offering period) to become effective as
soon as administratively possible after filing the appropriate form with the
Plan Administrator. The Participant may not, however, effect more than one
(1) such increase per Purchase Interval.

(iii) The Participant may at any time reduce his or her rate of payroll
deduction under the Plan or other form of permitted contribution to 0%. Such
reduction shall become effective as soon as administratively practicable
following the filing of the appropriate form with the Plan Administrator. The
Participant’s existing payroll deductions or other permitted contribution for
the Purchase Interval in which such reduction occurs shall be applied to the
purchase of shares of Common Stock on the next scheduled Purchase Date.

C. Payroll deductions shall begin on the first pay day administratively feasible
following the Participant’s Entry Date into the offering period and shall
(unless sooner terminated by the Participant) continue through the pay day
ending with or immediately prior to the last day of that offering period. To the
extent the Plan Administrator authorizes other forms of contributions for an
offering period, those permitted contributions shall be collected in the manner
specified by the Plan Administrator for that offering period. The payroll
deductions or other permitted forms of contribution so collected shall be
credited to the Participant’s book account under the Plan, but no interest shall
be paid on the balance from time to time outstanding in such account, unless
otherwise required by the terms of that offering period. Unless the Plan
Administrator determines otherwise prior to the start of the applicable offering
period, the amounts collected from the Participant shall not be required to be
held in any segregated account or trust fund and may be commingled with the
general assets of the Corporation and used for any corporate purpose.

D. Payroll deductions or other permitted form of contribution shall
automatically cease upon the termination of the Participant’s purchase right in
accordance with the provisions of the Plan.

E. The Participant’s acquisition of Common Stock under the Plan on any Purchase
Date shall neither limit nor require the Participant’s acquisition of Common
Stock on any subsequent Purchase Date, whether within the same or a different
offering period.



--------------------------------------------------------------------------------

VII. PURCHASE RIGHTS

A. Grant of Purchase Right. A Participant shall be granted a separate purchase
right for each offering period in which he or she participates. The purchase
right shall be granted on the Participant’s Entry Date into the offering period.
Unless the Plan Administrator determines otherwise prior to the start date of
the applicable offering period and subject to the limitations of Article VIII
below, each purchase right granted for an offering period shall provide the
Participant with the right to purchase up to 500 shares of Common Stock on each
Purchase Date within that offering period for a maximum of 2,000 shares of
Common Stock for an offering period with a duration of twenty-four (24) months.
The Participant shall execute a stock purchase agreement embodying such terms
and such other provisions (not inconsistent with the Plan) as the Plan
Administrator may deem advisable.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

B. Exercise of the Purchase Right. Each purchase right shall be automatically
exercised in installments on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant (other than Participants whose payroll deductions or other
contributions have previously been refunded pursuant to the Termination of
Purchase Right provisions below) on each such Purchase Date. The purchase shall
be effected by applying the Participant’s payroll deductions or other
permissible form of contribution for the Purchase Interval ending on such
Purchase Date to the purchase of whole shares of Common Stock at the purchase
price in effect for the Participant for that Purchase Date.

C. Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date within the offering
period will be established by the Plan Administrator prior to the start of that
offering period, but in no event shall such purchase price be less than
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the Participant’s Entry Date into that offering period or
(ii) the Fair Market Value per share of Common Stock on that Purchase Date.

D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions or other permitted form of
contribution during the Purchase Interval ending with that Purchase Date by the
purchase price in effect for the Participant for that Purchase Date. However,
the maximum number of shares of Common Stock purchasable per Participant on any
one Purchase Date shall not exceed 500 shares, subject to periodic adjustments
in the event of certain changes in the Corporation’s capitalization. In
addition, the maximum number of shares of Common Stock purchasable in total by
all Participants on any one Purchase Date shall not exceed 250,000 shares,
subject to periodic adjustments in the event of certain changes in the
Corporation’s capitalization. However, the Plan Administrator shall have the
discretionary authority, exercisable prior to the start of any offering period
under the Plan, to increase or decrease the limitations to be in effect for the
number of shares purchasable per Participant (and the corresponding maximum
number of shares purchasable per Participant for that offering period) and in
total by all Participants on each Purchase Date within that offering period.

E. Excess Payroll Deductions/Contributions. Any payroll deductions or other
permitted form of contribution not applied to the purchase of shares of Common
Stock on any Purchase Date because they are not sufficient to purchase a whole
share of Common Stock shall be held for the purchase of Common Stock on the next
Purchase Date. However, any payroll deductions or other permitted form of
contribution not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable per Participant or in the
aggregate on the Purchase Date shall be promptly refunded.

 



--------------------------------------------------------------------------------

F. Suspension of Payroll Deductions/Contributions. In the event that a
Participant is, by reason of the accrual limitations in Article VIII, precluded
from purchasing additional shares of Common Stock on one or more Purchase Dates
during the offering period in which he or she is enrolled, then no further
payroll deductions or other form of contribution permitted for that offering
period shall be collected from such Participant with respect to those Purchase
Dates. The suspension of such deductions or contributions shall not terminate
the Participant’s purchase right for the offering period in which he or she is
enrolled, and payroll deductions or other permitted form of contribution shall
automatically resume on behalf of such Participant once he or she is again able
to purchase shares during that offering period in compliance with the accrual
limitations of Article VIII.

G. Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:

(i) A Participant may withdraw from the offering period in which he or she is
enrolled by filing the appropriate form with the Plan Administrator (or its
designate) at any time prior to the next scheduled Purchase Date in that
offering period, and no further payroll deductions or other permitted form of
contribution shall be collected from the Participant with respect to the
offering period. Any payroll deductions or other permitted contributions
collected during the Purchase Interval in which such withdrawal occurs shall, at
the Participant’s election, be immediately refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time of
such withdrawal, then the payroll deductions or other permitted form of
contribution collected with respect to the Purchase Interval in which such
withdrawal occurs shall be refunded as soon as possible.

(ii) The Participant’s withdrawal from the offering period shall be irrevocable,
and the Participant may not subsequently rejoin that offering period. In order
to resume participation in any subsequent offering period, such individual must
re-enroll in the Plan (by making a timely filing of the prescribed enrollment
forms) on or before his or her scheduled Entry Date into that offering period.

(iii) Should the Participant cease to remain an Eligible Employee for any reason
(including death, disability or change in status) while his or her purchase
right remains outstanding, then that purchase right shall immediately terminate,
and all of the Participant’s payroll deductions or other permitted contributions
for the Purchase Interval in which the purchase right so terminates shall be
immediately refunded. However, should the Participant cease to remain in active
service by reason of an approved unpaid leave of absence, then the Participant
shall have the right, exercisable up until the last business day of the Purchase
Interval in which such leave commences, to (a) withdraw all the payroll
deductions or other permitted contributions collected to date on his or her
behalf for that Purchase Interval or (b) have such funds held for the purchase
of shares on his or her behalf on the next scheduled Purchase Date. In no event,
however, shall any further payroll deductions or other permitted form of
contribution be collected on the Participant’s behalf during such leave. Upon
the Participant’s return to active service (x) within three (3) months following
the commencement of such leave or (y) prior to the expiration of any longer
period for which such Participant is provided with reemployment rights by
statute or contract, his or her payroll deductions or other permitted form of
contribution under the Plan shall automatically resume at the rate in effect at
the time the leave began, unless the Participant withdraws from the Plan prior
to his or her return. An individual who returns to active employment following a
leave of absence which exceeds in duration the applicable (x) or (y) time period
will be treated as a new Employee for purposes of subsequent participation in
the Plan and must accordingly re-enroll in the Plan (by making a timely filing
of the prescribed enrollment forms) on or before his or her scheduled Entry Date
into the offering period.

H. Change in Control. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions or other permitted contributions of each
Participant for the Purchase Interval in which such Change in Control occurs to
the purchase of whole shares of Common Stock at the purchase price per share in
effect for that Purchase Internal pursuant to the Purchase Price provisions of
Paragraph C of this Article VII. However, the applicable limitation on the
number of shares of Common Stock purchasable per Participant shall continue to
apply to any such purchase, but not the limitation applicable to the maximum
number of shares of Common Stock purchasable in total by all Participants.



--------------------------------------------------------------------------------

The Corporation shall use reasonable efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

I. Proration of Purchase Rights. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan, the
Plan Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and the payroll deductions or other
permitted form of contribution of each Participant, to the extent in excess of
the aggregate purchase price payable for the Common Stock pro-rated to such
individual, shall be refunded.

J. Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

K. Stockholder Rights. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.

VIII. ACCRUAL LIMITATIONS

A. No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under the Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under the Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000.00) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

B. For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:

(i) The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each successive Purchase Date during
the offering period on which such right remains outstanding.

(ii) No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one or more other purchase rights
at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of Common
Stock (determined on the basis of the Fair Market Value per share on the date or
dates of grant) for each calendar year such rights were at any time outstanding.

C. If by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular Purchase Interval, then the payroll deductions
or other permitted form of contribution which the Participant made during that
Purchase Interval with respect to such purchase right shall be promptly
refunded.

D. In the event there is any conflict between the provisions of this Article
VIII and one or more provisions of the Plan or any instrument issued thereunder,
the provisions of this Article VIII shall be controlling.



--------------------------------------------------------------------------------

IX. EFFECTIVE DATE AND TERM OF THE PLAN

A. The Plan shall become effective for the offering period commencing on the
Effective Date; provided, however, that (i) no purchase rights shall be granted
under the Plan unless the Plan is approved by the Corporation’s stockholders at
the 2010 Annual Meeting of Stockholders and (ii) no purchase rights granted
under the Plan shall be exercised, and no shares of Common Stock shall be issued
hereunder, until the Corporation shall have complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any Stock Exchange (or the Nasdaq Stock Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regulation.

B. Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) the last business day in October 2020, (ii) the date on which
all shares available for issuance under the Plan shall have been sold pursuant
to purchase rights exercised under the Plan or (iii) the date on which all
purchase rights are exercised in connection with a Change in Control. No further
purchase rights shall be granted or exercised, and no further payroll deductions
or other forms of contribution shall be collected, under the Plan following such
termination.

X. AMENDMENT OF THE PLAN

A. The Board may alter or amend the Plan at any time to become effective as of
the start date of the next offering period thereafter under the Plan. In
addition, the Board may suspend or terminate the Plan at any time to become
effective immediately following the close of any subsequent Purchase Interval.

B. In no event may the Board effect any of the following amendments or revisions
to the Plan without the approval of the Corporation’s stockholders: (i) increase
the number of shares of Common Stock issuable under the Plan, except for
permissible adjustments in the event of certain changes in the Corporation’s
capitalization or (ii) modify the eligibility requirements for participation in
the Plan.

XI. GENERAL PROVISIONS

A. All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.

B. Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.

C. The provisions of the Plan shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules.



--------------------------------------------------------------------------------

Schedule A

Corporations Participating in

the 2010 Employee Stock Purchase Plan

DreamWorks Animation SKG, Inc.

.



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Plan:

A. Base Salary shall mean the regular base salary paid to a Participant by one
or more Participating Companies during such individual’s period of participation
in one or more offering periods under the Plan. Base Salary shall be calculated
before deduction of (A) any income or employment tax withholdings or (B) any
contributions made by the Participant to any Code Section 401(k) salary deferral
plan or Code Section 125 cafeteria benefit program now or hereafter established
by the Corporation or any Corporate Affiliate.

B. Board shall mean the Corporation’s Board of Directors.

C. Cash Earnings shall mean (i) the regular base salary paid to a Participant by
one or more Participating Companies during such individual’s period of
participation in one or more offering periods under the Plan and (ii) any
overtime payments, bonuses, commissions, profit-sharing distributions and other
incentive-type payments received during such period. Cash Earnings shall be
calculated before deduction of (A) any income or employment tax withholdings or
(B) any contributions made by the Participant to any Code Section 401(k) salary
deferral plan or Code Section 125 cafeteria benefit program now or hereafter
established by the Corporation or any Corporate Affiliate. Cash Earnings shall
not include any contributions made on the Participant’s behalf by the
Corporation or any Corporate Affiliate to any employee benefit or welfare plan
now or hereafter established (other than Code Section 401(k) or Code Section 125
contributions deducted from such Cash Earnings).

D. Change in Control shall (a) have the meaning set forth in the agreement
evidencing the Participant’s stock purchase right under the Plan; provided,
however, that except in the case of a transaction described in subparagraph
(iii) below, any definition of Change of Control set forth in such agreement
shall provide that a Change of Control shall not occur until consummation or
effectiveness of a change in control of the Corporation, rather than upon the
announcement, commencement, stockholder approval or other potential occurrence
of any event or transaction that, if completed, would result in a change in
control of the Corporation or (b), if there is no definition set forth in the
agreement evidencing the stock purchase right, mean the occurrence of any of the
following events:

(i) during any period of 14 consecutive calendar months, individuals who were
members of the Board on the first day of such period (the “Incumbent Directors”)
cease for any reason to constitute a majority of the Board; provided, however,
that any individual becoming a Board member subsequent to the first day of such
period whose election, or nomination for election, by the Corporation’s
stockholders was approved by a vote of at least a majority of the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for purposes of this proviso, any such individual whose
initial assumption of office occurs as a result of an actual or threatened proxy
contest with respect to election or removal of Board members or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
such term is used in Section 13(d) of the 1934 Act) (each, a “Person”), in each
case other than the management of the Corporation, the Board or the holders of
the Corporation’s Class B common stock, $0.01 par value;

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Corporation or
(y) any of its Subsidiaries, but in the case of this clause (y) only if Company
Voting Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of the Corporation to an entity that is not an Affiliate (a
“Sale”), in each case, if such Reorganization or Sale requires the approval of
the Corporation’s stockholders under the law of the Corporation’s jurisdiction
of organization (whether such approval is required for such Reorganization or
Sale or for the issuance of securities of the Corporation in such Reorganization
or Sale), unless, immediately following such Reorganization or Sale, (1) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the 1934 Act (or a successor rule
thereto)) of the securities eligible to vote for the election of the Board
(“Company Voting Securities”) outstanding immediately prior to the consummation
of such Reorganization or Sale beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting



--------------------------------------------------------------------------------

securities of the corporation resulting from such Reorganization or Sale
(including, without limitation, a corporation that, as a result of such
transaction, owns the Corporation or all or substantially all the Corporation’s
assets either directly or through one or more subsidiaries) (the “Continuing
Corporation”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such Reorganization or Sale, of the
outstanding Company Voting Securities (excluding any outstanding voting
securities of the Continuing Corporation that such beneficial owners hold
immediately following the consummation of the Reorganization or Sale as a result
of their ownership prior to such consummation of voting securities of any
company or other entity involved in or forming part of such Reorganization or
Sale other than the Corporation), (2) no Person (excluding (x) any employee
benefit plan (or related trust) sponsored or maintained by the Continuing
Corporation or any corporation controlled by the Continuing Corporation,
(y) Jeffrey Katzenberg and (z) David Geffen) beneficially owns, directly or
indirectly, 40% or more of the combined voting power of the then outstanding
voting securities of the Continuing Corporation and (3) at least 50% of the
members of the board of directors of the Continuing Corporation were Incumbent
Directors at the time of the execution of the definitive agreement providing for
such Reorganization or Sale or, in the absence of such an agreement, at the time
at which approval of the Board was obtained for such Reorganization or Sale;

(iii) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation; or

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the 1934 Act) (other than (A) the Corporation, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or an Affiliate or (C) any company owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of the voting power of the Company Voting
Securities) becomes the beneficial owner, directly or indirectly, of securities
of the Corporation representing 40% or more of the combined voting power of the
Company Voting Securities but only if the percentage so owned exceeds the
aggregate percentage of the combined voting power of the Company Voting
Securities then owned, directly or indirectly, by Jeffrey Katzenberg and David
Geffen; provided, however, that for purposes of this subparagraph (iv), the
following acquisitions shall not constitute a Change of Control: (x) any
acquisition directly from the Corporation, or (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or an Affiliate.

Solely for purposes of such Change in Control definition, the term “Affiliate”
shall mean (a) any entity that, directly or indirectly, is controlled by,
controls or is under common control with, the Corporation and/or (b) any entity
in which the Corporation has a significant equity interest, in either case as
determined by the Compensation Committee of the Board.

E. Code shall mean the Internal Revenue Code of 1986, as amended.

F. Common Stock shall mean the Corporation’s Class A common stock.

G. Corporate Affiliate shall mean any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.

H. Corporation shall mean DreamWorks Animation SKG, Inc., a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of DreamWorks Animation SKG, Inc., which shall assume the
Plan.

I. Effective Date shall mean the date specified by the Plan Administrator as the
start date of the initial offering period under the Plan. Any Corporate
Affiliate that becomes a Participating Corporation after such Effective Date
shall designate a subsequent Effective Date with respect to its
employee-Participants.



--------------------------------------------------------------------------------

J. Eligible Employee shall mean any person who is employed by a Participating
Corporation on a basis under which he or she is regularly expected to render
more than twenty (20) hours of service per week for more than five (5) months
per calendar year for earnings that are considered wages under Code
Section 3401(a). Eligible Employees shall also include any individuals employed
by a Participating Corporation on such basis who are subject to a collective
bargaining agreement with that Participating Corporation to the extent the
collective bargaining unit of which they are members allows such individuals to
participate in the Plan for one or more offering periods. The Plan Administrator
may, prior to the start of the applicable offering period, waive one or both of
the twenty (20) hour and five (5) month service requirements for all the
employees eligible to participate in that offering period.

K. Entry Date shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan. The earliest
Entry Date under the Plan shall be the Effective Date.

L. Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock at the close of regular trading hours
(i.e., before after-hours trading begins) on date on question on the Stock
Exchange serving as the primary market for the Common Stock, as such price is
reported by the National Association of Securities Dealers (if primarily traded
on the Nasdaq Global or Global Select Market) or as officially quoted in the
composite tape of transactions on any other Stock Exchange on which the Common
Stock is then primarily traded. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

M. Highly Compensated Employee shall mean an otherwise Eligible Employee who is
also, on the applicable determination date, a highly compensated employee within
the meaning of Section 414(q) of the Code.

N. Hourly Compensation shall mean for each pay day within any Purchase Interval
in which an individual paid on a hourly basis participates in the Plan, the
dollar amount obtained by multiplying the basic hourly rate of compensation in
effect for such individual by the number of straight-time hours worked or
otherwise credited to him or her during the payroll period ending with that pay
day. Hourly Compensation shall be calculated before deduction of (A) any income
or employment tax withholdings or (B) any contributions made by the Participant
to any Code Section 401(k) salary deferral plan or any Code Section 125
cafeteria benefit program now or hereafter established by the Corporation or any
Corporate Affiliate. However, Hourly Compensation shall not, for any offering
period in which salaried employee participate on the basis of Base Salary,
include (i) any overtime payments, shift differentials, bonuses or other
incentive-type payments received during the Participant’s period of
participation or (ii) any contributions made by the Corporation or any Corporate
Affiliate on the Participant’s behalf to any employee benefit or welfare plan
now or hereafter established (other than Code Section 401(k) or Code Section 125
contributions deducted from his or her Hourly Compensation), but Hourly
Compensation shall include such clause (i) payments and amounts for any offering
period in which salaried employees participate on the basis of Cash Earnings.

O. 1933 Act shall mean the Securities Act of 1933, as amended.

P. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

Q. Participant shall mean any Eligible Employee of a Participating Corporation
who is actively participating in the Plan.

R. Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Employees. The Participating
Corporations in the Plan are listed in attached Schedule A.

S. Plan shall mean the DreamWorks Animation SKG, Inc. 2010 Employee Stock
Purchase Plan, as set forth in this document.

T. Plan Administrator shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.



--------------------------------------------------------------------------------

U. Purchase Date shall mean the last business day of each Purchase Interval.

V. Purchase Interval shall mean each successive six (6-)-month interval within
the offering period at the end of which there shall be purchased shares of
Common Stock on behalf of each Participant; provided, however, that the Plan
Administrator may, prior to the start of the applicable offering period,
designate a different duration for the Purchase Intervals within that offering
period.

W. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.